Title: Schedule II: General Estimate of Money requisite for the War Department for the year 1789, 19 September 1789
From: Hamilton, Alexander
To: 




  Pay of the Troops.


  Artillery.


  
  
  
  
  Dol. 90ths.
  Dol. 90ths.


  1
  Major, 12 mo. at
  45
  dol. pr. mo.
  540
  


  4
  Captains,
  35
  1,680
  


  8
  Lieutenants,
  30
  2,880
  


  1
  Surgeon’s mate,
  30
  360
  


  16
  Sergeants,
  6
  1,152
  


  16
  Corporals,
  5
  960
  


  8
  Musicians,
  5
  480
  


  8
  Artificers,
  5
  480
  


  232
  Matrosses,
  4
  11,136
  


  
  
  
  
  19,668


  Infantry.


  1
  Brigadier-general, with the pay of Lieut. Col. Com. for 12 mo. at
  50
  dol. pr. mo.
  600
  


  2
  Majors,
  45
  1,080
  


  7
  Captains,
  35
  2,940
  


  7
  Lieutenants,
  30
  2,520
  


  8
  Ensigns,
  20
  1,920
  


  1
  Pay-master,
  10
  120
  


  1
  Quarter Master,
  10
  120
  


  1
  Adjutant,
  10
  120
  


  1
  Surgeon,
  45
  540
  


  4
    do.   Mates,
  30
  1,440
  


  28
  Sergeants,
  6
  2,016
  


  28
  Corporals,
  5
  1,680
  


  14
  Drums & fifes,
  5
  840
  


  490
  Privates,
  4
  23,520
  


  
  
  
  
  39,456


  Subsistence.


  1
  Brig Gen. 12 mo.
  48
  dol. pr. mo.
  576
  


  3
  Majors,
  20
  720
  


  11
  Captains,
  12
  1,584
  


  23
  Subalterns,
  8
  2,2[0]8
  


  1
  Surgeon,
  16
  192
  


  4
  Mates,
  8
  384
  


  Rations for 840 non-commissioned officers & privates, at 1 ration per day each, are, for 365 days, 307,440 rations, at 12 90ths. of a dollar per ration,
  40,992
  


  
  
  
  
  
  46,848





Cloathing,
840
}
940 Suits at


Contingencies,
100
26 dol. each,






 24,440







130,412


Quarter Master’s Department.


Transportation, including the transportation of the recruits raising in Philadelphia, to the frontiers, the transportation of cloathing, medicines, ordnance and military stores, for the troops on the frontiers, the necessary removal of ordnance and military stores, the hire of teams, pack-horses, tents, boats, axes, camp kettles, boards, fire-wood, company books, stationary for the troops, and all other expences in the quarter master’s department.

10,000   


Hospital.


For medicines, instruments, furniture & stores for an hospital for the frontiers, also for attendance when necessary at West-Point & Springfield,

1,000   


Ordnance Department.


For salaries to the store-keepers at the several deposits, viz.







West Point,
}
3, at 40 dol. p. m.


Virginia,


Springfield,



1,440



Charleston, 1 store keeper, at 100 dollars per ann.
100



2 Assistants at 15 dol. pr. mo.
360



1 Store keeper at Philadel.
500



1   do   R. Island
96



1   do   Lancaster
96



1   do   F. Harkemer, 120   




His subsistence, I dollar per week,  52   








172



Rents of buildings for Deposits.




Philadelphia, 752 60




Virginia, 350   





West Point, 400   








1,502 60



Laborers at the several deposits
400   



Repairs of arms,
10,000   



Cleaning 30,000 muskets, at 12–90ths.
 4,000   








18,666 60


Contingencies of the war department,

3,000   


Contingencies of the war office,
800



Salaries of the officers,
3,950








 4,750   







167,828 60



Copy of the original on file.





(Signed) H. Knox.


Alexander Hamilton.


Secretary of the Treasury.


Deduct the amount of the salaries of the officers,
3,950



Do. for contingencies. which are estimated in the civil list,
 800








163,078 60



Alexander Hamilton.Secretary of the Treasury.
Treasury Department, September the 19th, 1789.

